Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior art (AAPA) in view of Huang (2011/0025656) hereinafter, Huang.


In regards to claim 1, AAPA teaches a source driver comprising: 
	a drive control circuit [003] to receive a data packet (fig. 2 packet_1)), including a control block and a data block (CTR1 and Data)), and to generate a control signal according to the control block [0005, 0051];  and 
	AAPA fails to teach: a latch circuit
	However, Huang teaches a latch circuit (fig. 4 (331 and 332)), comprising a first latch (fig. 4 (331)) and a second latch (fig. 4 (333)), to output image data stored in the first latch [0031] or the second latch according to the control signal,(fig. 4 CS) wherein, in a case when first image data outputted to a first line is identical to second image data 

	It would have been obvious to one of ordinary skill in the art to modify the data packets to further include a latch and driving means to provide the comparison unit is used to compare the pixel data within the current line data with the corresponding pixel data within the previous line data.  When the comparison result shows that they are identical, the source driver directly uses the previously latched pixel data, rather than transmitting the pixel data repeatedly.  Hence, the amount of transmitted data required for displaying pictures is reduced, which further reduces the power consumption and electromagnetic interference (EMI). [0017]

In regards to claim 6, AAPA teaches a source driver comprising [003]:
	 a drive control circuit to receive a plurality of data packets [003-006], each including a control block and a data block (fig. 2 packet ctr1 and data), 0049-0053 PGPUB
	AAPA fails to teach: a latch circuit
	However, Huang teaches a latch and comparison circuit (fig. 4 (331 and 333 and 420)). 
	It would have been obvious to one of ordinary skill in the art to modify the data packets to further include a latch and driving means to provide the comparison unit is used to compare the pixel data within the current line data with the corresponding pixel data within the previous line data.  When the comparison result shows that they are 
	Therefore AAPA in view of Huang teaches and to generate control signals according to the control blocks [0032-0036] Huang  and a latch circuit, comprising a first latch and a second latch (fig. 4 (331 and 333)) Huang, to output image data stored in the first latch or the second latch according to the control signals (fig. 4 CS) Huang), wherein, in a case when image data of a first group comprising a first line and a second line is identical to image data of a second group comprising [0035-0039] Huang a third line and a fourth line, data included in the control block commands the second group to reuse the image data for the first group and the data block does not include the image data for the second group [0017, 40-43] (fig. 5 scan lines)) Huang.








In regards to claim 3, AAPA in view of Huang teaches the source driver of claim 1, wherein the data block comprises a part, into which image data is inserted, having logical levels of 0 only or 1 only or any data.(fig. 5 o only and any data at least)  Huang.
 6.	In regards to claim 5, AAPA in view of Huang teaches source driver of claim 1, wherein the latch circuit comprises a switch connecting the first latch and the second latch and opens the switch according to the control signal (fig. 4 (332)) Huang, and the second latch stores the first image data in a first time section where the first line is driven and outputs the first image data to the second line in a second time section where the second line is driven [0032-0036] Huang. 
In regards to claim 7, AAPA in view of Huang teaches source driver of claim 6, wherein the plurality of data packets include a first data packet comprising a first control block to command the third line to reuse image data for the first line and a first data block, and a second data packet comprising a second control block to command the fourth line to reuse image data for the second line and a second data block, the drive control circuit generates a first control signal according to the first control block and a second control signal according to the second control block, and the latch circuit outputs the image data for the first line to the third line according to the first control signal and the image data for the second line to the fourth line according to the second control signal.  (fig. 2 (packet_1 and packet 2) 201-205)) AAPA and [0032-0036] Huang.
In regards to claim 8, AAPA in view of Huang teaches driver of claim 6, wherein the latch circuit comprises a first switch connected with the first latch and a second switch connected with the second latch and outputs the image data for the first group to 
In regards to claim 9, AAPA in view of Huang teaches source driver of claim 8, wherein the first switch closes, the second switch is connected between the first latch and the second latch so that an output from the second latch is inputted into the first latch, and the latch circuit supplies image data for the first group to the second group according to an opening or a closing of the second switch (fig. 4 (331 and 333 and 332) for each column Huang.
In regards to claim 11, AAPA in view of Huang teaches source driver of claim 7, wherein the first and the second data blocks respectively comprise parts, into which image data is inserted, each having logical levels of 0 only or 1 only or any data.  .(fig. 5 o only and any data at least)  Huang.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior art (AAPA) in view of Huang (2011/0025656) hereinafter, Huang further in view of Ha (2017/0193892) hereinafter, Ha.

In regards to claim 2, AAPA and Huang fail to teach the source driver of claim 1, wherein the data block embeds a clock therein.
		However, Ha teaches wherein the data block embeds a clock therein.[0088] Ha
		It would have been obvious to one of ordinary skill in the art to modify the teachings of AAPA and Huang to further include wherein the data block embeds a clock therein as taught by Ha in order to be suitable for the pixel structure of the display [088]

In regards to claim 10. See rational of claim 2, AAPA and Huang in view of Ha teaches the source driver of claim 7, wherein the first and the second data blocks respectively embed clocks therein. [0088] Ha

Claims12-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior art (AAPA) in view of Huang (2011/0025656) hereinafter, Huang further in view of Furihata et al (2009/0021462) hereinafter, Furihata.

In regards to claim 12, AAPA teaches a display device comprising [003-07 AAPA): 
	a panel comprising a plurality of pixels disposed to form lines [003], the panel being divided into a plurality of areas (fig. 2 (201, 202, etc), each including a first line and a second line [0049-0053];  
	AAPA fails to teach: a latch circuit
	However, Huang teaches a latch circuit (fig. 4 (331 and 332)), comprising a first latch (fig. 4 (331)) and a second latch (fig. 4 (333)), to output image data stored in the first latch [0031] or the second latch according to the control signal,(fig. 4 CS) wherein, in a case when first image data outputted to a first line is identical to second image data outputted to a second line,(fig. 4 (420)) data included in the control block commands the second line to reuse the first image data and the data block does not include the second image data [0031-0037]. 
	It would have been obvious to one of ordinary skill in the art to modify the data packets to further include a latch and driving means to provide the comparison unit is used to compare the pixel data within the current line data with the corresponding pixel 
	AAPA and Huang fail to teach a plurality of source drivers.
	However, Furihata teaches a plurality of source drivers (fig. 14 (2(1), 2(2),etc.).[0055] Furihata
	It would have been obvious to one of ordinary skill in the art to modify the teachings of AAPA and Huang to further include a group as taught by Furihata to further allow more control as each area is different and can allow for power savings for areas that aren’t driven as much such as the notification area of a mobile device.
	Therfore AAPA in view of Huang teaches a plurality of source drivers to respectively drive the plurality of areas of the panel; (fig. 14 (2(1), 2(2),etc.).[0055] Furihata  and a timing controller (fig. 3 (310) Huang) to generate a data packet comprising a control block and a data block for each area and to transmit the data packet to a corresponding source driver (fig. 2 CTR1 and Data) AAPA), wherein, in a case when first image data outputted to the first line is identical to second image data outputted to the second line in each area, data included in the control block commands the second line to reuse the first image data and the data block does not include the second image data. [0017, 40-43] (fig. 5 scan lines)) Huang.


In regards to claim 13, AAPA and Huang in view of Furihata teaches the display device of claim 12, wherein each source driver comprises a latch circuit, comprising a first latch and a second latch, to output the first image data to the second line according to a control signal generated on a basis of the control block by the first and the second latches. (fig. 4 331 and 333) [0031-0037] Huang
In regards to claim 15, AAPA and Huang in view of Furihata teaches display device of claim 12, wherein the data block comprises a part, into which image data is inserted, having logical levels of 0 only or 1 only or any data. (fig. 5 o only and any data at least)  Huang.
In regards to claim 16, AAPA and Huang fail to teach the display device of claim 12, wherein, in a case when image data of a first group including a first line and a second line is identical to image data of a second group including a third line and a fourth line in each area, the timing controller generates a plurality of data packets for respective areas, each comprising a control block including data to command the second group to reuse image data for the first group and a data block not including image data, and transmits the plurality of data packets respectively to the corresponding source drivers. 
		However, Furihata teaches a group (fig. 14 (2(1), 2(2),etc.).[0055] Furihata
		It would have been obvious to one of ordinary skill in the art to modify the teachings of AAPA and Huang to further include a group as taught by Furihata to further allow more control as each area is different and can allow for power savings for areas that aren’t driven as much such as the notification area of a mobile device.
.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior art (AAPA) in view of Huang (2011/0025656) hereinafter, Huang and Furihata and further in view of Ha (2017/0193892) hereinafter, Ha.

In regards to claim 14, AAPA and Huang as modified by Furihata fail to teach the timing controller embeds a clock in the data block.
		However, Ha teaches teach the timing controller embeds a clock in the data block.[0088] Ha
		It would have been obvious to one of ordinary skill in the art to modify the teachings of AAPA and Huang to further include wherein the data block embeds a clock therein as taught by Ha in order to be suitable for the pixel structure of the display [088]


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/GRANT SITTA/Primary Examiner, Art Unit 2694